United States Court of Appeals
                                                                 Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS             April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                             Charles R. Fulbruge III
                                                                     Clerk

                               No. 02-11063
                           Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

LORETTA A. FIELD,

                                       Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:02-CR-82-1-G
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Loretta

A. Field on appeal, has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).         Field has

filed no response.      Our independent review of counsel’s brief,

and the record discloses no nonfrivolous issue.      Accordingly,

counsel’s motion to withdraw is GRANTED; counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.